

JOINT DEVELOPMENT AGREEMENT


This Joint Development Agreement is entered into as of the 23rd of August, 2010,
between:


PETROBRAS AMERICA INC., a company organized and incorporated under the laws of
Delaware, with operational office at 10350 Richmond Ave., Suite 1400 Houston, TX
77042, Zip Code: 77042, USA, herein duly represented by Mr. José Orlando Melo de
Azevedo, President, hereinafter referred to as "PAI"; and


KL Energy Corp., a company organized and incorporated under the laws of Nevada,
with its offices at 306 East St. Joseph Street, Suite 200 - Rapid City, South
Dakota  57701, United States of America (USA), herein duly represented by Mr.
Peter Gross, President and CEO, hereinafter referred to as "KLE" ;


Each hereinafter referred to as “Party” and collectively as “Parties”, that sign
the present joint development agreement, hereinafter referred to as “JDA”,


WHEREAS:


A
KLE has developed the proprietary know-how and intellectual property rights
regarding  the “Technology” as defined in Section 1.20;



B
PAI is a wholly owned Affiliate of Petróleo Brasileiro S.A. – PETROBRAS
(hereinafter referred to as PETROBRAS) recognized as an oil exploration,
production and refining world leader and high quality fuels producer, including
chemicals and fuel  additives;



C
PETROBRAS - by itself or through its Affiliates (as defined herein) - intends to
be the leading producer of high quality fuels, especially biofuels. In addition,
to achieve this aim, PETROBRAS and its Affiliates intend to deepen their
understanding of the production of biofuels from different biomass feedstocks,
specially sugar cane;



D
PETROBRAS and its Affiliates intend to invest in developing new technologies
and  business opportunities in this market;


 
1

--------------------------------------------------------------------------------

 


E
The Parties intend to jointly further develop the Technology in accordance with
the terms and conditions set forth in this JDA;



F
The Parties shall, in principle, cooperate in relation to the Project on the
basis of this JDA.



Now THEREFORE, the Parties hereby agree as follows:


1.
DEFINITIONS



The definitions set forth in this Clause 1 shall apply whenever any of the
following words and expressions is used in this JDA with an initial capital
letter. Unless the context otherwise requires, the singular shall include the
plural and the plural the singular, and words importing persons shall include
their respective firms and corporations.


1.1
“Affiliate” means an entity that is controlled by, under common control with or
which controls the other entity.  For purposes of this definition, an entity
shall be deemed to have control of another if (directly or indirectly) it owns
or has the right to cast votes of greater than fifty percent (50%) of the voting
shares or other ownership interests of, or is entitled (directly or indirectly)
to appoint a majority of the directors or equivalent management body of, or to
direct the policies or operations of the other entity.



1.2
“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which commercial banks are open for business in  Houston,  Texas, USA and in the
cities  of Rio de Janeiro/RJ and  Salvador/BA, both cities in Brazil.



1.3
“Clause” means a Clause of this JDA.



1.4
“Dollars” or “US Dollars” or “US$” means United States Dollars.


 
2

--------------------------------------------------------------------------------

 


1.5
“Effective Date” means the date on which the last of all required PARTIES has
executed this JDA.



1.6
“Excluded Information” means all knowledge, development or technology outside
the field of the Technology belonging to a Party, whether generated before or
after the Effective Date.



1.7
“Force Majeure” means, without limitation, blockades, embargoes, riots, national
strikes (except those strikes made by the employees of KLE), lockouts, labor and
civil disturbances, Acts of God, storms, fire, flood, earthquakes, sabotage,
terrorism, insurrections, acts of war (declared or undeclared), acts of any
governmental or military agency acting under actual or assumed authority or any
cause or events or circumstances beyond the control of either Party, whether or
not similar to the matters herein specifically enumerated, but excluding
financial distress, which prevent or impede or suspend the due performance of
the Service and which by the exercise of all reasonable diligence such Party is
unable to prevent. The Parties agree that the following shall not constitute a
Force Majeure event: adverse weather conditions, mere shortage of supplies or
any contractual commitment made to a Third Party which limits the ability of a
Party to perform its obligations hereunder.



1.8
“KLE Personnel” means the personnel, employees or outsourced service providers
working in the organization of KLE, its Affiliates or subcontractors for any
purpose under this JDA.



1.9
“KLE Representative” means one KLE Personnel to be designated by KLE and who
will have the authority to act on behalf of KLE in all matters concerning this
JDA.



1.10
“Intellectual Property Rights” means (i) patent applications, patents,
trademarks, utility models, industrial designs, non-patented technology,
copyrights, and any other intellectual property rights that can be legally
registered with government authorities, and (ii) trade secrets and know how.


 
3

--------------------------------------------------------------------------------

 


1.11
“Monthly Detailed Work Plan and Budget” means a detailed work plan and budget
that has been prepared by KLE and approved by PAI, as specified in Exhibit B,
covering all costs and expenses – detailed on a monthly basis and covering the
entire Project scope under this JDA. Such “Monthly Detailed Work Plan and
Budget” shall be updated on a monthly basis by KLE until all services specified
in this JDA are completed.



1.12
“Monthly Report” means the monthly report detailing the development of the
Project and the use of the proceeds from funds provided by PAI in the preceding
month, including a comparison of the actual use of the proceeds with the
projection in the Monthly Detailed Work Plan and Budget as well as proof of
expenses, which shall be submitted by the Technical-Financial Committee to PAI.



1.13
“PAI Personnel” means the personnel, employees or outsourced service providers,
working in the organization of PAI or its Affiliates or any PAI subcontractors
for any purpose under this JDA.



1.14
“PAI Representative” means one of PAI’s Personnel to be designated by PAI and
who will have the authority to act on its behalf in all matters concerning this
JDA.



1.15
“PETROBRAS Group” means any entity in which PETROBRAS, directly or indirectly,
has ownership interest of at least twenty percent (20%).



1.16
“Pre Existing IP” means any Intellectual Property Rights owned by, licensed to
or in the possession of each Party within the field of Technology and prior to
the Effective Date, as listed in Exhibit C.



1.17
“Prior Information” means any and all knowledge, development or technology other
than Pre Existing IP within the field of Technology (and consequently not being
Excluded Information) belonging to a Party prior to the Effective Date.



1.18
“Project” means adapting KLE’s WBE Upton plant to the use of sugar cane bagasse
feedstock and conducting laboratory and pilot plant tests as detailed in Exhibit
A.


 
4

--------------------------------------------------------------------------------

 


1.19
“Project Results” means all inventions, designs, copyrightable works, know-how
and any other technical results whether or not patentable or reduced to
practice, that are created or developed as a result of the JDA, as well as
reports for each stage and the consolidated Final Report with all accompanying
documentation, and including possible conclusions and recommendations provided
by KLE on the subject-matter of this JDA.



1.20
“Technology” means the proprietary know-how and Intellectual Property Rights
regarding a technology for the production of ethanol and lignin from
lignocellulosic material feedstock using thermal-mechanical pre-treatment,
enzymatic hydrolysis and fermentation of C5 and/or C6 sugar polymers.



1.21
“Term” has the meaning set forth in Clause 20.



1.22
“Third Party” means any and all persons or entities other than the Parties and
“PETROBRAS Group”.



 In this JDA, unless the context otherwise requires:


 
(i)
references to this JDA include this JDA and any ancillary document as varied,
modified or supplemented in any manner from time to time;



 
(ii)
references to any Party shall, where relevant, be deemed to be references to or
to include, as appropriate, their respective permitted successors, assigns or
transferees;



 
(iii)
references to recitals, Clauses and Exhibits and subdivisions of them are
references to the recitals and Clauses of, and Exhibits to, this JDA and
sub-divisions of them respectively;



 
(iv)
references to any act or law include references to such act or law as amended or
extended on or before the date of this JDA and any subordinate legislation made
from time to time under it;



 
(v)
references to a "person" include any individual, company, corporation, firm,
partnership, joint venture, foundation, association, organization, institution,
trust or agency, whether or not having a separate legal personality;


 
5

--------------------------------------------------------------------------------

 

 
(vi)
references to an amount in US Dollars shall include its respective market rate
equivalent at the relevant time in any other currency or combination of
currencies;



 
(vii)
general words introduced by the words “other” (or any similar term), or followed
by the words “including”, “include”, “in particular” (or similar term), shall
not be given a restricted meaning because they are preceded or followed by more
specific words indicating a particular class of acts, matter or things; and



 
(viii)
headings are inserted for convenience only and shall be ignored in construing
this JDA.



2.
OBJECTIVE



2.1
The objective of this JDA is to:



 
(i)
optimize the Technology for the use of sugar cane bagasse feedstock;



 
(ii)
validate the optimized Technology in KLE Upton plant;



 
(iii)
meet the performance criteria as defined in Exhibit D;



 
(iv)
jointly develop a feasibility study and basic engineering for one industrial
scale cellulosic ethanol production facility based on the KLE process technology
and integrated into an adequate sugarcane mill belonging to the PETROBRAS Group
according to Exhibit H.



2.2
Each Party shall be free to pursue technology and business opportunities outside
the field of Technology as applied to sugar cane bagasse.


 
6

--------------------------------------------------------------------------------

 

2.3
The Parties may agree to jointly pursue technology and business opportunities in
the field of Technology as applied to sugar cane bagasse with terms to be
jointly defined and documented in written form.



3.
DEVELOPMENT OF THE PROJECT



3.1
The Parties shall cooperate in developing the Project according to the Monthly
Detailed Work Plan and Budget (Exhibit B).



3.2
The activities related to this JDA shall be primarily carried out in the USA.



3.3
KLE shall be responsible for the operational management and completion of all
tests related to the Project and described in the Monthly Detailed Work Plan and
Budget, in articulation with PAI representatives.



3.4
The Parties will have full and non restricted access to all technical and
economical information, operational data and procedures, development information
and data during the execution of the Work Plan and will participate effectively
in the Project.



3.5
PAI shall have the right to purchase up to 80% of the total volume of ethanol
produced as a result of this JDA at a price of ***** per liter ex-works. KLE
shall provide samples of feedstock material, intermediates, products and
by-products free of charge upon request of PAI.



3.6
KLE undertakes to keep at least (4) four of the following technicians and
professionals herein actively involved in the performance of this JDA.



 
(i)
*****;



 
(ii)
*****;



 
(iii)
*****;

 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
7

--------------------------------------------------------------------------------

 


 
(iv)
*****;


 
(v)
*****;



 
(vi)
*****;



 
(vii)
*****; and



 
(viii)
*****.



3.7
KLE shall include a six (6) months (from Effective Date) “non-compete” clause in
the employment contracts of all employees and/or technicians involved in the
tests, object of this JDA. In this respect, the Parties agree and acknowledge
that the costs related to these technicians and professionals during the entire
Project have been considered in the Monthly Detailed Work Plan and Budget.



3.8
PAI shall nominate at least one technician or professional to work on the
Project. In this respect, the Parties agree and acknowledge that the costs
related to such technicians and professionals shall not fall within the Project
budget.



3.9
KLE shall conclude the Project tests set forth in the Monthly Detailed Work Plan
and Budget within two hundred and forty (240) calendar days from
the    Effective Date.



4.
TECHNICAL-FINANCIAL COMMITTEE



4.1
PAI and KLE, within seven (7) days from the Effective Date, shall establish a
Technical-Financial Committee in order to supervise, analyze, evaluate as well
as decide on issues related  but not limited to:




--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
8

--------------------------------------------------------------------------------

 


 
(i)
the execution of the  Project’s Monthly Detailed Work Plan and Budget  (Exhibit
B);



 
(ii)
the development of the Technology and the feasibility study and basic
engineering for the industrial scale cellulosic ethanol production facility;


 
(iii)
the preparation of the Monthly Reports;



 
(iv)
the approval of the (updated) Monthly Detailed Work Plan and Budget in
accordance with Clause 6;



 
(v)
the pre-approval of the terms of all contracts related to the Project;



 
(vi)
the use of the financial resources provided by PAI.



4.2
The Technical-Financial Committee shall be constituted by four (4) members, of
which two (2) members shall be appointed by PAI and two (2) members shall be
appointed by KLE. PAI shall have the casting vote concerning all decisions
related to the financial management of the Project.



4.3
The Technical-Financial Committee shall meet every month – or more often, upon
the reasonable request of a member – to plan and validate the technical
implementation of the Project and the application of the financial resources
related to it. The Technical-Financial Committee shall notify the appointed
representatives of PAI and KLE about every technical relevant event of the
Project. All meetings shall be held in the office premises of KLE in Rapid City
unless the members of the Technical-Financial Committee mutually agree that the
meetings will be held elsewhere or by means of video conference or conference
calls.



5.
PAYMENTS

 
5.1 
The Parties agree that PAI shall pay to KLE for the execution of the Project the
total amount of six million Dollars (U$6,000,000.00), in accordance with the
Monthly Detailed Work Plan and Budget.


 
9

--------------------------------------------------------------------------------

 

5.2
The amount established in Section 5.1 shall be paid by PAI according to the
mutually agreed and approved “Payments and Technical-Financial Report Schedule”
as specified in Exhibit F according to the following procedure:



 
(i)
Within seven (7) Business Days after the Effective Date, PAI shall pay the First
Installment to KLE;



 
(ii)
PAI shall pay each of the next three (3) Installments to KLE within seven (7)
Business Days from approval of the respective Monthly Report, as per defined in
Clause 6 and in the Exhibit F;



 
(iii)
As provided in Clause 6, in the event that there are deviations between the
actual Monthly Report and the latest version of the Monthly Detailed Work Plan
and Budget, and PAI disputes the Technical-Financial Committee’s explanation
regarding such deviations, the following Installments may at PAI sole
discretion  be suspended;



 
(iv)
Any amount paid to KLE shall be made to the following KLE’s bank account:

*****
*****
*****
*****
*****


6.
REPORT AND APPROVAL PROCEDURES



6.1
Within thirty (30) days from each payment as set forth in the Exhibit F
(Payments and Technical-Financial Report Schedule) the Monthly Detailed Work
Plan and Budget (Exhibit B) shall be updated by the Technical-Financial
Committee and sent to PAI along with the Monthly Report containing Project’s
development status and the accountability for the previous (30) thirty day
period.


 
10

--------------------------------------------------------------------------------

 

6.2
PAI shall within (10) ten Business Days from receipt of the Monthly Report
either approve it or declare in a detailed written notice to KLE the reason for
the non-approval.



6.3
If PAI does not approve the Monthly Detailed Work Plan and Budget, the
Technical-Financial Committee shall modify it taking into account the
instructions provided by PAI. Technical-Financial Committee will subsequently
submit the modified Monthly Detailed Work Plan and Budget to PAI for approval,
in which respect Section 5.2.(ii) applies mutatis mutandis.



6.4
Subject to Section 5.1, any deviation in the Monthly Report from the projected
figures specified in the last version of the Monthly Detailed Work Plan and
Budget shall be explained by the Technical-Financial Committee to PAI, and all
relevant information (copies of invoices, bank statements etc) necessary to
account for the reported use of the proceeds shall be attached to such Monthly
Report. At any time PAI may require KLE to provide additional documents
concerning costs and expenses related to the Project.


 
11

--------------------------------------------------------------------------------

 

7.
INTELLECTUAL PROPERTY RIGHTS



7.1
Any and all Intellectual Property Rights deriving from this JDA shall be the
joint property of the Parties, in equal proportions, respecting the Pre Existing
IP and Prior Information owned or controlled by such Party prior to the
Effective Date.



 
  7.1.1
Notwithstanding the provisions set forth above, subject to the terms of this
JDA, each Party hereby grants to the other Party and/or its Affiliates, as the
case may be, a royalty-free, worldwide and non-exclusive license to use its
Prior Information and Pre- Existing IP solely for the purpose of the Project,
and during the Term of this JDA, which includes but is not limited to those
items specifically set forth in the Monthly Detailed Work Plan and Budget
(Exhibit B).



 
  7.1.2
Subject to the terms of this JDA, if the Performance Criteria (Exhibit D) is
achieved, then KLE shall grant to PAI and/or other entity of PETROBRAS Group
(chosen by PAI at its sole discretion) a license of its Pre Existing IP defining
the terms of the use in any assets owned by the PETROBRAS Group in the Brazilian
territory for a period of ***** years in accordance with the terms and
conditions set forth in the Technology and Patent License Agreement Guidelines
(TPLAG) annexed to this JDA (Exhibit G). KLE and PAI shall execute the
Technology Patent License Agreement within 90 days from the approval of the
Final Project Report.



7.2
The Parties hereby acknowledge and agree that PAI and KLE shall have full right
and title to use any and all Intellectual Property Rights, deriving form this
JDA, at any time, irrespective of any later authorization from the other Party,
and they shall jointly own the Project Results in equal proportions. The Parties
agree that the right of use provided herein extends to the PETROBRAS Group and
KLE Affiliates, in order to allow for the extensive exploitation of the
industrial and the commercial activities of the Parties.




--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.

 
12

--------------------------------------------------------------------------------

 

7.2.1 
Notwithstanding  the provisions set forth in Section 7.2, the Parties
acknowledge that exploitation by Third Parties of any  Intellectual Property
Rights deriving from this JDA shall, at all times, be conditional upon the
prior, expressed and written approval of the Parties. The Parties agree that the
royalty income related to the potential licensing to Third Parties of Project
Results during or after the Project shall be equally shared by the Parties.



7.3
Each Party shall immediately disclose to the other Party all Project Results
following its discovery thereof. Disclosure to the Technical-Financial Committee
shall in any event be deemed to be a disclosure under this Clause.



7.4
Decisions regarding the viability of patent applications covering Project
Results shall be made by the Technical-Financial Committee. Decisions regarding
the filing of patent applications covering Project Results, and the issuance and
maintenance of patents resulting there from, shall be made jointly by PAI and
KLE. Any patent applications related to Project Results shall be filed in the
name of PAI and KLE. Patents’ filing, prosecution and maintenance costs shall be
shared in equal proportions between the Parties. Day to day supervision and
management of the patent application filing and prosecution efforts shall be the
responsibility of KLE, which shall keep PAI informed through the issuance of
quarterly status reports.



 
  7.4.1
If, for any reason, one of the Parties does not have interest in filing a patent
application for any Project Result it shall inform the other Party in writing
and in this case the other Party is entitled to file a patent application, in
its own name and for its own account, in which case the costs relating to such
request for protection would be fully borne by the filing Party.


 
13

--------------------------------------------------------------------------------

 

7.5
The Parties shall divide, according to the proportion of each Party’s ownership
of the intellectual property, as provided in Section 7.1, the costs relating to
any Intellectual Property Rights claims related to the Projects Results, and
shall, in the same proportion, be liable for any burden they may bear as the
result of any such claim.



7.6
Each Party shall retain sole and exclusive ownership of the Pre Existing IP and
Prior Information owned or controlled by such Party prior to the Effective Date,
and nothing in this JDA shall be construed as granting the other Party, by
implication or otherwise, any rights or licenses with respect to any
Intellectual Property Rights it holds, except as otherwise set forth herein and
in Section 7.1.1. KLE shall provide PAI with a document describing all of its
Prior Information within fourteen (14) days from the Effective Date.



7.7
All information and know-how developed outside the scope of the JDA shall be
considered Excluded Information, of which each Party shall have and maintain
full ownership.



7.8
If the project goals are achieved as described in Exhibit D, and taking into
account the licensing mentioned in Section 7.1.2 above, PAI will pay to KLE a
one-time technology license fee in the value of up to five million Dollars
(US$5.000.000,00) payable in one installment after executing the Technology
Patent License Agreement (TPLA). The TPLA will be free of running royalties.
Before executing this license agreement, this amount shall be ratified by a
reputable independent technical consulting firm or investment bank to be hired
by PAI.



 
  7.8.1
If the appraisal is lower than five million Dollars (U$5,000,000.00), KLE may
hire another independent technical consulting firm or investment bank to perform
another appraisal. If the difference between both appraisals is lower than 10%,
the licensing fee will be the average of either values, or five million Dollars
(U$5,000,000.00), whichever is lower. If the difference between both appraisals
is higher than 10% and the Parties do not reach an agreement, the licensing fee
shall be arbitrated by a third recognized and reputable independent technical
consulting firm, provided the five million Dollar (U$5,000,000.00) cap is
observed.


 
14

--------------------------------------------------------------------------------

 

 
  7.8.2
If the appraisal of the first reputable independent technical consulting firm or
investment bank is higher than five million Dollars (U$5,000,000.00), no further
appraisals shall be done and PAI shall pay to KLE five million Dollars
(U$5,000,000.00), according to Section 7.8.



8.
HSE



8.1
KLE shall ensure compliance with applicable laws or regulations, maintaining
good practices. KLE shall also comply with its own HSE Plan, with any reasonable
requirement or determination provided by PAI regarding HSE and with the
standards according to specific statements established in Exhibit E. KLE shall
assume all liability arise from any breach or failure to comply of any legal
requirement.



8.2
For the performance of the Project hereunder, KLE shall ensure that KLE
Personnel comply with all applicable safety and environmental protection and
pollution control, international laws, regulations, rules and ordinances of all
relevant governments and jurisdictions in the Country as well as all PAI rules,
regulations and standards, and the provisions of this JDA.



8.2.1
KLE shall ensure that KLE Personnel have attended all survival and
safety-training courses as may be required by applicable law or regulations as
well as by the standard procedures applicable to the scope of the Project.



8.2.2
KLE shall, at its own expense and sole cost, supply and maintain its personnel
with adequate protective clothing and equipment. This clothing and equipment
shall conform to good practices, applicable regulations or any recognized
international standards, as well as shall be maintained in good condition and
shall be worn and used on all relevant occasions as indicated by notices and/or
instructions and according to the scope of the Project.


 
15

--------------------------------------------------------------------------------

 

8.3
KLE shall at all times assume responsibility and liability for the control,
removal, cleaning up and containing pollution or seepage or contamination which
originates, directly or indirectly, from its equipment related to this JDA,
including but not limited to, spills of hydraulic fluids, fuels, lubricants,
motor oils, drilling fluids, pipe dope, paints or solvents, rubbish, other
products resultant from the Technology and so on.



9.
INDEMNIFICATION



9.1
Each Party will defend, hold harmless and indemnify the other Parties, their
respective Affiliates (in case of PAI, PETROBRAS Group is included), directors,
officers, agents and employees for any and all claims, losses, costs, delays,
standby, demands, damages, suits, judgments, penalties, liabilities, debts,
expenses and causes of action and every other claim or litigation (including all
costs thereof and attorneys' fees) for bodily injury, illness, disease, or death
to any Third Party personnel and/or loss of or damage to any Third Party
property, or infringement of Third Parties Intellectual Property Rights by the
use of its Pre Existing IP in relation to the Project and/or for any and all
other loss, damage or delay sustained by any Third Party which may in any manner
arise from, grow out of, or be incidental to the Project and which is caused or
contributed to by the willful misconduct, fault or negligence of any parties.



10.
POTENTIAL COOPERATION IN THE AREA OF THE TECHNOLOGY IP



10.1
In case that the requirements for the licensing of the technology (“Performance
Criteria”) are met and that co-owned IP is generated as a result of this JDA,
the Parties shall discuss upon termination of this JDA the incorporation of a
jointly owned vehicle which should acquire and commercialize KLE’s Pre Existing
IP and the co-owned IP resulting from this JDA.



10.2
The participation of the Parties in the jointly owned vehicle shall be based on
the total  investments made by PAI during the execution of this JDA, including
any fees,  and the value of the Pre Existing IP, as of the Effective Date,
contributed by any of the Parties to the jointly owned vehicle plus the value of
any investment in the development of the Technology made by KLE outside the
scope of this JDA in the period between the Effective Date of the JDA and the
date of incorporation of the jointly owned vehicle.


 
16

--------------------------------------------------------------------------------

 

11.
TERMINATION



11.1
The Parties may jointly terminate this JDA by mutual consent at any time and for
any reason.



11.2
Each Party has the right to terminate this JDA in the event of a material
breach, inconsistent compliance with JDA clauses, specifications, designs or
deadlines, caused by an act of, fault, willful misconduct or gross negligence of
the other Party and in case the steps to remedy such breach have not been taken
by the defaulting Party within thirty (30) days from the date of receipt of a
written notice to remedy such breach.



11.3
If this JDA is terminated by a Party (the “Non-defaulting Party”) due to a
material breach or inconsistent compliance with JDA clauses, specifications,
designs or deadlines by the other Party (the “Defaulting Party”) as referred  to
in item 11.2 the Non-defaulting Party will become the sole owner of the Project
Results, in which case the defaulting Party shall fully cooperate in all aspects
with the transfer of the Defaulting Party’s rights in the Project Results to the
Non-defaulting Party. The Non-defaulting Party will have the option to further
develop the Technology alone or with Third Parties.



 
11.3.1
In case KLE is the Defaulting Party, besides having the obligation to reimburse
PAI for the installments already paid, KLE shall upon request of PAI license its
Pre Existing IP at the same conditions set out in Section 7.1.2 and at a 50%
(fifty percent) discount over the value determined in Section 7.8.



11.4
This JDA may also be terminated by PAI in case of the existence of an
enforceable and irrevocable judicial order obtained by a Third Party against
KLE, preventing the consummation of this JDA, provided that such order is in
effect before the Effective Date and remains valid through three (3) months
after the Effective Date, in which case the Parties shall mutually agree upon
the ownership of the Project Results (if any), and the guiding principle will be
that the ownership of the Project Results shall be split between the Parties, in
accordance with Section 7.2. In this case, any paid installments shall be fully
reimbursed, within 90 (ninety) days by KLE to PAI.


 
17

--------------------------------------------------------------------------------

 

11.5
This JDA shall automatically terminate upon the occurrence of the execution by
the Parties of an agreement which specifically, by its terms, supersedes and
terminates the JDA.



11.6
The rights and obligations set forth in Clauses 7, 11, 14, 15, 24 and 26, shall
remain in full force and effect and shall survive the expiration or termination
of this JDA for any reason whatsoever.



11.7
If PAI terminates this JDA for a cause different from what is determined in
Clauses 11.2, 11.4 or 11.5, PAI and KLE shall ultimately within 30 (thirty) days
after the submission of the final Project report, meet and discuss the terms of
the licensing of KLE’s Pre Existing IP to PETROBRAS Group as well as the use of
the jointly owned Project Results.



12.
REPRESENTATIONS AND WARRANTIES



12. 1
KLE represents and warrants that it is duly organized, validly existing and in
good standing under the applicable legislation and has the requisite corporate
power and authority to own, operate, develop or license the Pre Existing IP, and
to operate and conduct the Project, as well as to carry out the JDA.



12.2
PAI represents and warrants that it is duly organized, validly existing and in
good standing under the applicable legislation and has the required corporate
power and authority to develop the Project, as well as to carry out the JDA.



12.3
The Parties, as represented by its signatories herein, have the legal right,
power, authority and corporate approvals to enter into and perform this JDA,
subject to the terms and conditions hereof.


 
18

--------------------------------------------------------------------------------

 

12.4
The Parties represent and warrant that the execution and delivery of this JDA,
as well as other agreements referred to and required in connection with the
transaction described herein, as the case may be, and the consummation of the
transaction contemplated hereby and thereby have been duly authorized by all
necessary corporate board approvals or other action of the Parties, and
constitute legal, valid, binding and enforceable obligation of the Parties, in
accordance with its terms and conditions. Any further definitive agreement(s) to
be identified as desirable and to be signed between the Parties as a result of
this JDA will depend on the conclusion of satisfactory feasibility studies, the
negotiation of mutually agreed definitive agreement(s) and will require
necessary and express corporate approvals.



12.5
The Parties represent and warrant that the execution of this JDA, as well as any
other agreements referred to and required in connection with the Project
described herein, as the case may be, or the consummation of the transaction
contemplated hereby and thereby shall not conflict with, result in a breach of,
constitute a default under, violate or contravene any terms of any law, order or
permit and shall not result in the termination of a right.



12.6
The Parties represent and warrant that there is no claim, suit, action,
proceeding, injunction inquiry, arbitration, mediation collection or similar
event or matter pending or threatened that may prevent the consummation of the
transaction contemplated by this JDA. Moreover, the Parties are not subject to
any judgment, decree, injunction, rule or order or any Governmental Authority,
which may seek the restraint or prohibition of the consummation of the
transaction contemplated by this JDA. There are no bankruptcies, reorganization
or arrangement proceedings threatened, pending or contemplated by or against the
Parties.



12.7
KLE shall not dispose and shall maintain all its Prior Information and Pre
Existing IP free and clear of all and any liens, encumbrances, pre-emptive or
Third Parties’ Rights, during all Phases of the Project.


 
19

--------------------------------------------------------------------------------

 

12.8
Except as otherwise expressly provided herein, no Party makes any
representations or warranties, express or implied, arising by law, out of any
course of dealing or performance, custom, industry standard or otherwise, as to
any matter whatsoever, including, without limitation, the accuracy or
completeness of any report, any materials produced or provided under this JDA,
or the merchantability, or fitness for a particular purpose of any of the
foregoing, all of which are hereby disclaimed.



12.9
Notwithstanding the foregoing, each Party represents and warrants that the
regular use of its Prior Information and Pre Existing IP will not infringe any
Third Parties' Intellectual Property Rights.



12.10
KLE hereby represents and warrants that there is no restriction, prevention or
prohibition on the export of Prior Information and Pre Existing IP to Brazil
under the rules of the U.S. Bureau of Industry and Security ("BIS") of the
Department of Commerce.



13.
EXCLUSIVITY



Without prejudice to KLE’s rights, during the execution of the Project under
this JDA, each of the Parties shall maintain mutual exclusivity and shall not,
without the written and prior consent of the other Party, directly or indirectly
enter into any negotiations, discussions or agreements with any person or entity
regarding the Technology and its further development as applied to sugar cane
bagasse until the termination of this JDA or the withdrawal of either of the
Parties in accordance with this JDA.


14.
CONFIDENTIALITY



14.1
Due to the performance of this JDA, the Parties came to the possession of
certain confidential and proprietary information that constitutes trade secrets
owned by each Party, in which they have rights of indeterminable commercial
value.



14.2.
Therefore, all these information, including without limitation all oral and
written information about know-how, industrial secrets, methods, technical data
and information, as well as commercial, financial and operational data and
information related to the Project and this JDA shall be kept in strict
confidence and treated as non-public, confidential and proprietary information
("Information"), regardless of whether identified or marked as "proprietary" or
"confidential”.


 
20

--------------------------------------------------------------------------------

 

14.3
The Parties agree to use the Information only for the purpose of this JDA, and
shall protect such Information from disclosure to others using the same degree
of care used to protect their own secrets. The Information shall not be
reproduced in any form, sold, traded, published or otherwise disclosed to anyone
in any manner, whatsoever except as required by one Party to the other Party.



14.4
Notwithstanding the foregoing, the Parties may disclose the Information without
the other Party's prior written consent only to the extent such Information:



 
(i)
is already known to the Party as of the date of disclosure;



 
(ii)
is already in possession of the public or becomes available to the public other
than through the act or omission of the Party receiving the information;



 
(iii)
is independently developed by one of the Parties without reliance on the
Information of the Party; or



 
(iv)
is required to be disclosed under applicable law or by a governmental order,
decree, regulation or rule (provided that the requested Party shall give written
notice to the other Party prior to such disclosure. This obligation aims to give
the other Party an opportunity to seek an injunction with respect to such
Information).


 
21

--------------------------------------------------------------------------------

 

14.5
The Parties shall be entitled to disclose the Information without the other
Party’s prior written consent to any of the following persons who have a clear
need to know in order to evaluate the Information disclosed or to evaluate the
Project:



 
 (i)
employees, officers and directors of each Party directly related to the Project;



 
 (ii)
employees, officers and directors of an Affiliate directly related to the
Project; or



 
 (iii)
any professional consultant, advisor or agent retained by the each Party
directly related to the Project for the purpose of evaluating the Information.



14.6
Prior to making any such disclosures to persons under subparagraphs (i), (ii)
and (iii) above, however, the Parties shall obtain an undertaking of
confidentiality equivalent in substance to the confidentiality obligations set
forth in this JDA from each such person.



14.7
The technicians, postdocs, other scientists and students who are involved in the
Project are allowed to publish articles in respect of the Project, subject to
(i) the prior written consent of both Parties, which consent shall not
unreasonably be withheld, and (ii) a written notice to the Technical Committee
at least six weeks before the article is submitted for publication in order to
file a patent application if necessary.



14.8
Each Party acknowledges that any disclosure or misappropriation of Information
by such Party in violation of this confidentiality commitment could cause the
other Party or its Affiliates irreparable harm, the amount of which may be
extremely difficult to estimate, thus making any remedy at law or in damages
inadequate. Therefore each Party agrees that the non-breaching Party shall have
the right to apply to any court of competent jurisdiction for a restraining
order or an injunction restraining or enjoining any breach or threatened breach
of this confidentiality commitment and for any other equitable relief that such
non-breaching Party deems appropriate. This right regarding injunction shall be
in addition to any other remedy available to the Parties in law.


 
22

--------------------------------------------------------------------------------

 

14.9
Notwithstanding the aforesaid provision, KLE represents and warrants that
neither itself nor any of KLE Personnel, except with prior written consent of
PAI, will make any reference in public, or to the press, or in books, magazines
and periodicals to:



 
 (i)
this Contract, its existence or its terms and conditions;



 
 (ii)
the type or the extent of the Services required to be executed by KLE hereunder;



 
 (iii)
the methods, materials, and/or equipment used or personnel employed for the
purposes of this Contract; or



 
 (iv)
any information in possession of KLE and/or KLE Personnel; and agents as to the
operations of PAI, or to any area which PAI may have exploited or have the right
to exploit.



14.10
The provisions contained in this Clause shall be in full force from the
Effective Date and shall remain in full force and effect after its termination
or withdrawal, notwithstanding the reason thereof for five (5) years thereafter.



14.11
The existence of this JDA, which includes its object and its wording, shall be
treated as Information and shall not be disclosed except to the Party’s
Affiliates. The provisions of the Clause 14 shall be applied upon them.



14.12
The Parties are expressively authorized to disclose any information regarding
this JDA as to fully comply with the laws and regulations applicable, in
particular but not limited to the U.S. SEC requirements.”



15.
LIMITATION OF LIABILITIES



No Party will be liable to the other Party for any indirect, special, punitive,
incidental or consequential damages or loss of profits as a result of or in
connection with this JDA.

 
23

--------------------------------------------------------------------------------

 


16.
ASSIGNMENT



None of the Parties may assign any rights or obligations under this JDA to any
Third Party without the prior written consent of the respective other Parties,
except in case of assignment to one of its Affiliates.


17.
NOTICES



17.1
All notices, requests, demands or other communications made pursuant to this JDA
may be delivered personally, by mail, by courier, by facsimile, telegram, telex,
e-mail or similar means of communication. Oral communication does not constitute
a notice for purposes of this JDA.



If to PAI, send all notices, requests, demands or other communications to:


Attn.: José Orlando Melo de Azevedo
Address:  10350 Richmond Ave., Suite 1400, Houston, TX 77042, USA
Telephone:  +1713 808-2106
Fax: +1 713 808 4141
E-Mail: orlandomelo@petrobras.com.br


If to KLE:


KLE: KL ENERGY CORP.
Attention:  Mr. Peter Gross
Address: 306 East Saint Joseph St. Suite 200, Rapid City, SD 57701,
USA
Telephone: +1 605 718-0372 ext 38
Telefax: + 1 605 718-1372
E-mail: pgross@klenergycorp.com


 
24

--------------------------------------------------------------------------------

 


17.2
A notice given under any provision of this JDA shall be deemed delivered:



 
(i)
if sent by mail, when received by the Party that sent it the cross-receipt;



 
(ii)
if sent by facsimile, upon completion of transmission in full and without error
as evidenced by the transmission report in relation thereto, unless the day of
such receipt or delivery is not a Business Day, or is delivered after close of
business of a Business Day in the receiving Party’s domicile, in which case such
notice or communication shall be deemed received on the next immediate Business
Day;



 
(iii)
if sent by e-mail, when the Party that sent it, receives a written answer of the
other Party, as cross-receipt. “Received”, for purposes of this Clause, means
actual delivery of the notice to the address or facsimile address of the Party
shown above.



17.3
Any Party may change its address for purposes of this Clause by notice to the
other Parties of such change in the manner specified herein.



18.
COSTS



18.1
The Parties agree that all costs related to the Project up to US$ 6,000,000 (six
million Dollars) shall be borne by PAI in accordance with Clauses 5 and 6 and
the Project Budget. The investments estimated in the Project Budget have taken
into consideration and include all tax and labor costs. The costs related to the
Project which exceed US$ 6,000,000 (six million Dollars) shall be borne by KLE.



18.2
Unless otherwise agreed in writing among the Parties, each Party shall bear its
own individual costs and expenses in connection with the preparation and
execution of this JDA, including, but not limited to, tax, travel expenses and
legal advisors.



18.3
In case external specialists from legal, tax, or accounting perspectives are
engaged jointly by the Parties in connection with the drafting or implementation
of this JDA, the Parties shall discuss and agree on the terms and conditions of
which such costs and expenses shall be shared among the Parties prior to such
engagement.

 
25

--------------------------------------------------------------------------------


 
19.
TAXES



19.1.
Taxes (as defined hereinafter) due as a direct or indirect result of the present
JDA or its performance, shall be the exclusive responsibility of the taxpayer,
as defined in the tax laws, with no right to reimbursement against the other
Party.



19.2.
“Tax” or “Taxes” means any and all taxes (together with any interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any governmental authority, including taxes on or with respect to income,
profits, gross receipts, property, employment, social security, workers’
compensation, unemployment compensation, or net worth and taxes in the nature of
withholding, or transfer taxes.



19.3.
Except as otherwise expressly stated in this JDA, each Party shall be solely
responsible for itself, its employees, subcontractors and its hired third
parties for the payment of all Taxes and governmental charges of whatever
nature.



19.4.
Parties´ subcontractors: for the avoidance of doubt, all Taxes and governmental
charges of whatever nature, existing or to be created while performing this JDA,
in respect of each Party Personnel and suppliers shall be exclusively borne by
for the correspondent Party, and no reimbursement of such amount shall be
claimed from the other Party.



20.
DURATION



20.1
This JDA shall be valid and in force for eighteen (18) months (“Term”) from the
Effective Date, unless an early termination occurs as provided in this JDA.



 
26

--------------------------------------------------------------------------------

 


20.2
PAI shall have the right, at its sole discretion, to extend this JDA for an
additional term up to one (1) year, as provided hereunder, at conditions to be
agreed jointly by the Parties.



20.2.1
PAI shall give a written notice to KLE proposing an extension, not later than
ninety (90) days prior to the end of the initial term.



21.
AMENDMENTS



This JDA shall not be amended except by mutual written agreement of the Parties.


22.
FORCE MAJEURE



22.1
No Party to this JDA shall be under any liability for any failure, omission or
delay by it in the performance or observance of any of its respective
obligations under this JDA if such failure, omission or delay arises from events
of force majeure which for the purposes of this JDA shall mean acts beyond the
control of such Party, such as acts of God, acts of war or national emergency,
accident, fire, acts of any Government or Lawful Authority, strike, unrest,
riots or civil disobedience.



22.2
The Party invoking force majeure shall advise the other Parties as soon as
practicable of the circumstances causing the failure, omission or delay in the
performance or observance of its obligations and shall provide such information
as is available to it regarding the progress and possible discontinuance of such
circumstances. The performance and the observations of such obligations shall be
resumed as soon as practicable after such circumstances have ceased. This JDA
may be terminated by the unaffected Party(ies) if the cause referred to in this
section or the resultant inability to perform continues for a period of more
than 6 (six) months.



 
27

--------------------------------------------------------------------------------

 


23.
PUBLIC ANNOUNCEMENTS



None of Parties shall issue any press release, papers, publication of technical
information, public presentations regarding the technology or statement with
respect to this JDA without the written consent of the other Parties, provided,
however, that a Party or any Affiliate of a Party may issue or make such a
public announcement or statement if it is obligated by any law, rules and
regulations, including those of any recognized stock exchange or security or
regulatory agency to do so.


24.
GENERAL PROVISIONS



24.1
Should any of the provisions of this JDA be or become fully or partly invalid or
unenforceable, the remainder of the JDA shall be valid or enforceable. The
invalid or unenforceable provision shall be replaced by a provision which shall
come as close as possible to the economic purpose of the invalid provision. Any
gaps in this JDA shall be filled by a provision which the Parties as prudent
businessmen would in good faith have agreed to, had they considered the matter
not covered by this JDA.



24.2
PAI is entitled to transfer all rights and obligations it has under this JDA to
an Affiliate without the prior approval of KLE.



25.
ENTIRE AGREEMENT



This JDA and the Exhibits hereto contain the entire agreement and understanding
of the Parties and supersede all prior agreements, understandings or
arrangements (both oral and written) relating to the subject matter of this JDA
(and any such document). The terms of this JDA will always prevail in case of
conflict with the terms of the Exhibits hereto.


 
28

--------------------------------------------------------------------------------

 


26.
APPLICABLE LAW AND DISPUTE RESOLUTION



26.1
This JDA, its meaning and intention, the performance or any breach thereof, the
relationship of the Parties and their respective rights and obligations
hereunder, shall be construed, enforced and governed in accordance with the laws
of Texas, irrespective of any conflict of laws or exclusive jurisdiction
provisions in law or equity.



26.2
KLE on the one hand, and PAI on the other hand (each a “Disputing Party”) agree
to negotiate or to settle in good faith any and all claims, controversies,
differences and/or disputes (each a “Dispute”), at any time, arising out of or
in connection with this JDA including any questions regarding its existence,
interpretation, validity, termination or any breach thereof, during the
forty-five (45) Business Day period following the giving of notice in writing to
the other Disputing Party specifying the cause thereof.



26.3
The Disputing Parties shall endeavor to reach a common agreement on all Disputes
regarding technical and operational matters.  In the event that the Disputing
Parties do not reach an agreement on such matters, the Dispute shall be referred
to an independent expert according to the following procedures.



26.4
The Disputing Party wishing to submit the issue to the decision of an
independent expert shall propose to the other Disputing Party two (2)
candidates.



26.5
The other Disputing Party shall either respond by (i) selecting one of the
candidates proposed by the Disputing Party, in which case the Parties shall
proceed under this clause or (ii) electing to submit such issue to arbitration
in accordance with Clause 26.9.



26.6
Each Disputing Party shall pay its own costs in connection with this procedure,
and the fees of the independent expert shall be covered by the Disputing Parties
in equal parts.



 
29

--------------------------------------------------------------------------------

 


26.7
Within thirty (30) days following the notification that a Dispute has been
submitted for the review of the independent expert, each Party shall provide
such independent expert with the information in its possession regarding the
Dispute.  The independent expert may convene one or more meetings of the
Parties, whether jointly or separately, and may request necessary supplementary
information.



26.8
The independent expert shall issue his decision within thirty (30) days
following the conclusion of the proceeding, which proceeding may not exceed
ninety (90) days from the date of its initiation, unless otherwise agreed by the
Disputing Parties. The decision of the independent expert shall be final and
binding on the Disputing Parties, except in the case of fraud or manifest error.



26.9
In case no agreement is reached in respect of the Dispute(s) pursuant to Clause
26.2, and the Parties have not submitted the matter in dispute to an independent
expert as per the procedures under Clause 26.3, the Disputing Parties agree to
submit the dispute to arbitration, to be conducted according to the
international commercial rules of the American Arbitration Association – AAA
then in force, as follows:



26.10
The venue of arbitration shall be Houston, TX, and the proceedings shall be
conducted in the English language.



26.11
The arbitration shall be heard and determined by three (3) arbitrators who shall
be selected as set forth hereinafter. Notwithstanding the foregoing provisions
of this clause, only one arbitrator shall be used in arbitrations where the net
amount in controversy does not exceed US$10,000,000 (ten million Dollars) or
where the controversy involves limited technical issues and the Parties
unanimously agree. Such arbitrator shall be appointed jointly by the Parties to
the arbitration; failing agreement, the AAA shall appoint such arbitrator.



26.12
The Disputing Party desiring arbitration shall notify the other Disputing Party
in writing of the matter to be arbitrated including whenever possible the
estimated US Dollar amount of the dispute and shall include the name of the
arbitrator that it has selected.



26.13
The other Disputing Party shall respond to such notice within ten (10) Business
Days and shall name the arbitrator that it has selected.



 
30

--------------------------------------------------------------------------------

 


26.14
The Disputing Party-appointed arbitrators shall in turn appoint a presiding
arbitrator of the tribunal within ten (10) Business Days following the
appointment of the last disputing Party-appointed arbitrator.



26.15
If the arbitrators appointed by the parties cannot reach agreement on a
presiding arbitrator of the tribunal and/or if a Disputing Party refuses to
appoint its arbitrator within such ten (10) Business Day period, the AAA shall
appoint an independent arbitrator as the presiding arbitrator, or for such
Disputing Party, as applicable, who does not have any financial interest in the
dispute, controversy or claim.



26.16
All decisions and awards by the arbitration tribunal shall be made by majority
vote.



26.17
All decisions and awards of the arbitrators shall be final and binding upon such
Parties in dispute, and there shall be no appeal there from to any court
whatsoever. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. It is expressly agreed that punitive,
consequential or indirect damages shall not be allowed.



IN WITNESS WHEREOF, the Parties hereto sign this JDA in 2 (two) counterparts, of
equal form and content, to one sole effect together with the two witnesses
hereunder signed. All such counterparts will be deemed to be an original, shall
be construed together and shall constitute one and the same instrument.
 
 
PETROBRAS AMERICA INC.
/s/ Jose Orlando Melo de Azevedo
Name:Jose Orlando Melo de Azevedo
Position: President
Date: 8/23/10
 
KL ENERGY CORP.
/s/ Peter Gross
Name: Peter Gross
Position: CEO
Date:



 
31

--------------------------------------------------------------------------------

 


EXHIBIT A –  “Description of Project and Specific Clauses”


KLE shall test the Technology in its demonstration plant in Upton, Weston
County, Wyoming, USA, providing primarily the following services:


1.      Laboratory and pilot plant testing with different enzymes and yeasts;


2.      Sourcing of sugarcane bagasse, enzymes and yeasts;


3.      Adaptation and conversion of the demonstration plant to sugarcane
bagasse feedstock.



 
(a)
Process design

 
(b)
Engineering

 
(c)
Procurement

 
(d)
Permitting and licensing

 
(e)
Construction

 
(f)
Commissioning



 
(i)
Processing capacity of ***** of dry sugarcane bagasse per hour and ***** of
anhydrous ethanol per hour.



4.    Operational management of the sugar cane bagasse test program


 
(a)
Minimum 6 campaign runs:



 
(i)
Each campaign shall last between ***** and ***** hours and consume ***** of dry
bagasse.

 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.
 

--------------------------------------------------------------------------------


 
 
(b)
Production of ***** liters of anhydrous ethanol.



5.    Off-take agreements for anhydrous ethanol.
 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
32

--------------------------------------------------------------------------------

 


EXHIBIT B – “ Monthly Detailed Work Plan and Budget” (1/2)
 
*****
 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
33

--------------------------------------------------------------------------------

 


EXHIBIT B – “ Monthly Detailed Work Plan and Budget” (2/2)
 
*****
 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
34

--------------------------------------------------------------------------------

 

EXHIBIT C – “Pre Existing IP”


·
US provisional application serial No. 61/249,181, filed October 6, 2009



·
Brazilian Patent Application, filed June 2, 2010 (serial number not yet
assigned), priority claim to U.S. application 61/249,181, filed October 6, 2009.



 
35

--------------------------------------------------------------------------------

 


EXHIBIT D – “Summary of Performance Criteria”


The Parties agree on the following goals to be achieved as a result of the
Services.


1.
A minimum production yield of ***** liters of anhydrous ethanol per metric ton
of dry sugarcane bagasse.



 
(a)
This yield shall be achieved in ***** production campaigns;



(b)
Each production campaign shall last between ***** and ***** hours and consume
***** dry kg of sugarcane bagasse;




 
(c)
The maximum enzyme dosage is limited to *****.



2.
A projected maximum enzyme dosage cost of ***** produced by the date of
termination of this JDA.



 
(a)
The cost calculation shall be based on the production yield and the enzyme
dosage achieved during the JDA period and the enzyme supply cost negotiated by
KLE.

 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.


 
36

--------------------------------------------------------------------------------

 


EXHIBIT E – “Health, Safety and Environmental”


The demonstration plant shall be operated in compliance with the codes and
standards of both the EPA (Environmental Protection Agency) and OSHA
(Occupational Safety and Health Administration), as well as the laws of the
State of Wyoming.
 
 
37

--------------------------------------------------------------------------------

 


EXHIBIT F – “Payments and Technical-Financial Report Schedule”
 
*****
 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.

 
38

--------------------------------------------------------------------------------

 

EXHIBIT G – “Technology License Agreement Guidelines”


1              KL Energy Corporation (KLE or “Licensor”) is the Owner and
developer of certain proprietary processes relating to the production of
cellulosic ethanol and lignin from lignocellulosic material feedstock using
thermal-mechanical pre-treatment, enzymatic hydrolysis and fermentation of C5
and/or C6 sugar polymers from alternative feedstocks (as defined in the JDA as
“Technology”).


2.             KLE will grant a non-exclusive (except as provided by section 5.1
of this EXHIBIT G) license to PAI and PETROBRAS Group (as defined in the JDA)
(hereinafter referred to as “Licensees”) for use of the KLE Pre Existing IP (as
defined in the JDA and in the EXHIBIT C), including but not limited to any and
all processes-claimed by the KLE, patents, pending or issued in Brazil, and
know-how, for a period of ***** years of the Effective Date, to practice the
licensed process and to research, develop, make, have made, use, market, offer
for sale, sell and/or have sold the licensed products, import, export,
distribute and otherwise exploit and have exploited any KLE Pre Existing IP.


3.             All right, title and interest in and to the licensed patents and
licensed know-how shall remain owned by KLE.


4.             The Licensees may develop and construct multiple production
plants for the production of licensed products. The production of the licensed
products will not be payable with extra royalties. This payment is already
included in the one-time technology license fee fixed in the Section 5.


5.             The Licensees will pay to KLE a one-time technology license fee
of up to five million US Dollars (US$5,000,000) as defined in the JDA (section
7.1.2 and 7.8 of the JDA).
 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.

 
39

--------------------------------------------------------------------------------

 

5.1
The license shall be exclusive on a global basis for ***** of its Effective Date
against a payment of ***** by PAI to KLE. Licensee further pays to KLE a
technology license fee of ***** per bone dry metric ton of nameplate biomass
processing capacity commissioned within the period of exclusivity. PAI decides
at its sole discretion whether it exercises this exclusivity option.



6
The Licensees are authorized by KLE on a royalty-free basis to sub-license the
KLE Pre Existing IP to Affiliates and any entities belonging to the Petrobras
Group.

 

--------------------------------------------------------------------------------

***** Text has been omitted pursuant to Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission.

 
40

--------------------------------------------------------------------------------

 
 
Exhibit H – “Scope of Feasibility Study and Basic Engineering Services”


Service
 
Sub items
 
PAI support
 
Particularities
Conceptual process design
               
Criteria for selection of
 
Required
       
sugarcane mill
       
Selection of sugarcane mill
     
Required
   
Site visit and data collection
     
Required
 
Unrestricted access to site and all relevant data required
Process flow diagram
               
Initial simulations
       
Front end loading design
               
Aspen model integrating sugarcane mill and CBE plant
           
Heat and material balance
           
Water balance
           
Emission summary
           
Facility layout
       
Financial model
     
Required
 
Key assumptions to be jointly agreed
Feasibility report
           



Basic Engineering


Service
 
Sub items
 
PAI support
 
Particularities
Basis of design
           
Conceptual plot plan
           
P&IDs and automation plan
               
Material and energy balances
           
Recycle streams
           
Waste streams
           
Utilities
       
Major equipment list
               
Minimum design specs
       
Site plan
           
CAPEX and OPEX estimate
     
Required
 
Equipment quotes with qualified suppliers



The following study and engineering services are expressively excluded from the
scope of this JDA:


 
·
Raw material receiving and buffer storage

 
·
Heat and power generation

 
·
Fresh and cooling water supply

 
·
Waste water treatment

 
·
Other required infrastructure

 
·
Environmental conditions, requirements and limitations

 
·
Permitting

 
·
Civil engineering

 
·
Any other service not listed in above Feasibility Study and Basic engineering
tables


 
41

--------------------------------------------------------------------------------

 
 